Citation Nr: 0714782	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis B, and if so, whether the claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

The veteran presented testimony at a Board hearing in July 
2004.  A transcript of the hearing is associated with the 
claims file.  

When the case was before the Board in August 2004, the Board 
denied reopening of the veteran's claims for service 
connection for psychiatric disability and residuals of 
hepatitis B.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an ORDER dated in May 2006, the Court vacated the Board's 
August 2004 decision, and remanded these matters to the Board 
for development consistent with the Court's ORDER.

The veteran was informed by letter dated in February 2007 
that the individual who presided at the Board hearing in July 
2004 was no longer an employee of the Board.  The veteran was 
also informed of his options for another Board hearing.  The 
veteran responded in February 2007 that he did not want 
another hearing.


REMAND

The Court has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

Moreover, VCAA notification is required to be issued prior to 
the initial decision on the claim, not afterwards.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  In Mayfield, 
the United States Court of Appeals for the Federal Circuit 
held that the timing problem was cured by the Board's remand 
for a new VCAA notification followed by readjudication of the 
claim.

In this case, as noted in the May 2006 ORDER, it appears that 
the notice letter relied upon by the Board was sent to the 
veteran after the initial April 2002 adjudication of the 
claim, without subsequent readjudication.  

In addition to the above, the Court has recently held that, 
because the terms "new" and "material" in a new and material 
evidence claim have specific, technical meanings that are not 
commonly known to VA claimants, when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  Kent v. Nicholson, 20 Vet. 
App. 1 (March 31, 2006).  The Court further held that the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although not cited by the Court in its May 2006 ORDER, the 
Board believes that the Court's decision in Kent is directly 
applicable to the claims to reopen that are currently before 
the Board.  Therefore, the Board finds that additional 
notification consistent with Kent is also required. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  The RO or the AMC should send the 
veteran a letter that provides all 
required notice, to include notice in 
compliance with the Court's decision in 
Kent

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 

							(CONTINUED ON NEXT PAGE)


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


